NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KIARA ROBLES,                                   No.    19-15148

                Plaintiff-Appellant,            D.C. No. 4:17-cv-04864-CW

 v.
                                                MEMORANDUM*
CITY OF BERKELEY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Claudia Wilken, District Judge, Presiding

                        Argued and Submitted June 8, 2020
                            San Francisco, California

Before: M. SMITH and HURWITZ, Circuit Judges, and ROYAL,** District Judge.

      Plaintiff Kiara Robles appeals the dismissal of her claims against Defendants

the City of Berkeley (the City), University of California (UC) President Janet

Napolitano and UC Berkeley Chancellor Nicholas Dirks (the UC officials), Raha

Mirabdal, and Ian Dabney Miller. Plaintiff also appeals the district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable C. Ashley Royal, United States District Judge for the
Middle District of Georgia, sitting by designation.
revocation of pro hac vice status for her counsel, Larry Klayman, and the denial of

her motion to disqualify Judge Wilken. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm in part and reverse in part.

      1.     The district court did not abuse its discretion in revoking Klayman’s

pro hac vice status. See In re Bundy, 840 F.3d 1034, 1041 (9th Cir. 2016) (stating

standard of review). Because the decision to revoke pro hac vice status is within

the sound discretion of the district court, this court “will not overturn its decision

unless the court committed an error of law or the court’s factual determinations

were clearly erroneous.” Lasar v. Ford Motor Co., 399 F.3d 1101, 1109 (9th Cir.

2005).

      The district court did not commit any legal error in concluding that

Plaintiff’s right to counsel of choice could be outweighed by the court’s interests in

the “ethical and orderly administration of justice.” Bundy, 840 F.3d at 1042. Even

a criminal defendant’s Sixth Amendment right to counsel of choice is not absolute.

See United States v. Walters, 309 F.3d 589, 592 (9th Cir. 2002) (“The Sixth

Amendment grants criminal defendants a qualified constitutional right to hire

counsel of their choice [including pro hac vice] but the right is qualified in that it

may be abridged to serve some ‘compelling purpose.’” (quoting United States v.

D’Amore, 56 F.3d 1202, 1204 (9th Cir. 1995), overruled on other grounds by

United States v. Garrett, 179 F.3d 1143 (9th Cir. 1999))); United States v. Ries,


                                           2
100 F.3d 1469, 1471 (9th Cir. 1996) (“Ensuring the ethical and orderly

administration of justice is one such purpose.”). The district court did not fail to

acknowledge Plaintiff’s asserted inability to find alternate representation.

      The district court also did not ultimately rely on any clearly erroneous

factual conclusions in reaching its decision. In its tentative ruling, the court quoted

from the D.C. Court of Appeals Board of Professional Responsibility (D.C. Board)

Hearing Committee Report and Recommendation (June 19, 2017) without

acknowledging that the Report was nonfinal and that the D.C. Board had issued a

superseding Report and Recommendation on February 6, 2018. However, the

district court relied on numerous other grounds for revoking Klayman’s pro hac

vice admission in its tentative ruling, and indicated in its final ruling that it

understood the nonfinality of the D.C. Board’s Report while nevertheless finding it

“instructive.”1

      There was no error in the district court’s characterization of our decision in

Bundy. The court acknowledged Judge Gould’s conclusion in his dissenting

opinion that Klayman had properly disclosed ongoing disciplinary proceedings to

the District of Nevada. See 840 F.3d at 1054–55 (Gould, J., dissenting). Yet the

court properly followed our majority opinion, which catalogued numerous other


      1
        The D.C. Court of Appeals has since issued a final decision in these
disciplinary proceedings, accepting the D.C. Board’s recommendations. In re
Larry Klayman, No. 18-BG-0100 (D.C. Ct. App. June 11, 2020).

                                            3
examples of concerning conduct and stated that Klayman’s unflattering record was

“not one that the district court should ignore.” Id. at 1046–47 (majority opinion).

      The court’s characterization of a previous recusal filing by Plaintiff was

immaterial. In its tentative ruling, the court characterized Plaintiff’s previous filing

as a “motion to disqualify” rather than, as the relevant filing was in fact styled, a

“request for recusal.” As the district court correctly noted, the standards for

disqualification or recusal are identical whether a party files a motion pursuant to

28 U.S.C. § 144 or the judge considers voluntary recusal under § 455. See United

States v. Sibla, 624 F.2d 864, 867 (9th Cir. 1980). Moreover, the district court’s

conclusion that Plaintiff made an attempt at “judge shopping” was not unfounded.

After the court denied her request for recusal, Plaintiff voluntarily dismissed her

complaint, only to then re-file substantially the same complaint a month later

without disclosing the relation of the two cases.

      2.     The district court did not err in denying Plaintiff’s motion for

disqualification. Neither “graduation from a university [nor] prior service as an

adjunct . . . create[s] the appearance of impropriety.” In re Complaint of Judicial

Misconduct, 816 F.3d 1266, 1267–68 (9th Cir. 2016). Judge Wilken did not rely

on false statements in her final pro hac vice ruling,2 nor did she ignore Plaintiff’s



      2
       We note also that Judge Wilken’s initial failure to acknowledge the
superseding D.C. Board Report was likely due to the fact that it was issued after

                                           4
asserted inability to find alternate counsel. It was also not improper for Judge

Wilken to issue her decision on the pending motions to dismiss despite Plaintiff’s

filing of the disqualification motion. See United States v. Azhocar, 581 F.2d 735,

738 (9th Cir. 1978). The record provides no indication of extrajudicial influence or

“deep-seated and unequivocal antagonism.” Liteky v. United States, 510 U.S. 540,

556 (1994); see also United States v. Johnson, 610 F.3d 1138, 1148 (9th Cir.

2010).

      3.     Reviewing de novo, we conclude that Plaintiff’s battery claim against

Mirabdal based on an aiding and abetting theory of liability should not have been

dismissed. See Starr v. Baca, 652 F.3d 1202, 1205 (9th Cir. 2011) (stating

standard of review); Ayer v. Robinson, 163 Cal. App. 2d 424, 428 (1958)

(describing aider and abettor liability). Plaintiff plausibly alleges that Mirabdal

aided and abetted unnamed assailants who attacked Plaintiff with pepper spray,

bear mace, and flag poles, by participating in surrounding Plaintiff and by shining

her flashlight in such a way as to enable the direct attacks. Plaintiff’s allegation

that Mirabdal physically attacked other Yiannopoulos supporters lends plausibility

to her allegation that Mirabdal was a participant in a coordinated attack. However,

Plaintiff does not plausibly allege a direct battery claim based on the shining of a



the parties’ briefing on revocation. Plaintiff only brought it to the court’s attention
at the hearing that followed the tentative ruling.

                                           5
flashlight alone. See So v. Shin, 212 Cal. App. 4th 652, 669 (2013) (stating the

elements of battery).3

         The district court did not abuse its discretion in dismissing without prejudice

Plaintiff’s Bane Act claim against Mirabdal for failure to prosecute. Cal. Civ.

Code § 52.1; see In re Phenylpropanolamine (PPA) Prod. Liab. Litig., 460 F.3d
1217, 1226 (9th Cir. 2006) (stating standard of review and five-factor test for

dismissal for failure to prosecute). Plaintiff argues that the only reason she failed

to prosecute her claims was the erroneous revocation of Klayman’s pro hac vice

status. Because, as we hold above, that revocation was not in error, this argument

fails.

         4.    Reviewing de novo, we affirm the dismissal of Plaintiff’s claims

against the UC officials. See Starr, 652 F.3d at 1205 (stating standard of review).

Plaintiff’s First Amendment and Equal Protection claims both fail for insufficient

allegations of a state-created danger. See DeShaney v. Winnebago Cty. Dep’t of

Soc. Servs., 489 U.S. 189, 196–97 (1989); Hernandez v. City of San Jose, 897 F.3d
1125, 1133, 1137 (9th Cir. 2018); Johnson v. City of Seattle, 474 F.3d 634, 636–

37, 641 (9th Cir. 2007). As to her Equal Protection claim, Plaintiff also fails to


         3
         Plaintiff did not argue in her opening brief that the dismissal of her assault
claim against Mirabdal was error, and therefore the issue is waived. See Miller v.
Fairchild Indus., Inc., 797 F.2d 727, 738 (9th Cir. 1986). In any event, Plaintiff
did not plausibly allege an assault claim. See So, 212 Cal. App. 4th at 668–69
(stating the elements of assault).

                                            6
plead any contextual facts that would plausibly demonstrate that the UC officials’

actions or inaction were in any way motivated by Plaintiff’s sex or sexual

orientation. See Thornton v. City of St. Helens, 425 F.3d 1158, 1166 (9th Cir.

2005).

      Plaintiff’s Bane Act claim was properly dismissed for similar reasons, as

Plaintiff has not plausibly alleged that the UC officials interfered or attempted to

interfere, “by threat, intimidation, or coercion,” with Plaintiff’s exercise of

constitutional rights. Cal. Civ. Code § 52.1(b).

      5.     Reviewing de novo, we likewise affirm the dismissal of Plaintiff’s

claims against the City. See Starr, 652 F.3d at 1205 (stating standard of review).

A municipality cannot be held liable under § 1983 unless a municipal “policy or

custom” caused the constitutional injury. Monell v. Dept. of Social Servs., 436
U.S. 658, 694 (1978); see also Leatherman v. Tarrant Cty. Narcotics & Intell.

Unit, 507 U.S. 163, 166 (1993). Plaintiff’s allegation that the City employed a

different policing strategy on one other occasion is insufficient to plausibly allege a

custom or policy. In addition, Plaintiff fails to plausibly allege underlying

constitutional deprivations for the same reasons that she fails to state constitutional

claims against the UC officials.

      6.     The district court did not abuse its discretion in declining

supplemental jurisdiction over the remaining claims, including dismissing without


                                           7
prejudice Plaintiff’s claims against Miller. See Oliver v. Ralphs Grocery Co., 654
F.3d 903, 911 (9th Cir. 2011). The district court may also choose on remand to

decline supplemental jurisdiction over the surviving state law claim against

Mirabdal.

      AFFIRMED as to revocation, disqualification. AFFIRMED in part,

REVERSED in part, as to Mirabdal. AFFIRMED as to the City, UC officials,

and Miller. Costs shall be taxed against Appellant, except that Appellee Mirabdal

shall bear her own costs.




                                         8